EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The title has been amended to read -- Wind Farm Supervision Monitoring Method, Operation & Maintenance Plan Controlled from a Mobile Terminal of a Worker at a Remote Location and Using Work Tickets --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly added claim language, when taken in combination with the other instantly claimed elements of Applicant’s invention.  Although the prior art of record teaches distributed and remote wind power management, including operations and maintenance (O&M) functionality (as evidence by Ghosh et al. (US2004/0230377), as presented in the previous Office actions) and generically teaches mobile terminal access to distributed management/O&M functionality (as evidenced by newly cited Storage (US 2011/0077990; para[0041]); Scholte-Wassink (US 2010/0280872; para[0040]), and Tong et al. (CN 104166938; abstract)), the prior art does not provide for the specifically claimed combination of functionality resident at each of a site server, supervision unit, portal system and mobile terminal, nor the specific menus for controlling the O&M functionality from the mobile terminal and using work tickets, when such elements are taken in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (8am-4pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/27/21